Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered April 24, 2007, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 14 years, unanimously affirmed.
After sufficient inquiry (see People v Frederick, 45 NY2d 520 [1978]), the court properly denied defendant’s motion to withdraw his guilty plea. The record establishes that the plea was voluntary (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]). Since “the court had no reason to believe that the [attorney’s] allegedly coercive conduct amounted to anything more than sound advice to accept the favorable plea offer” (People v Torrence, 7 AD3d 444 [2004], lv denied 3 NY3d 682 [2004]), there was no conflict of interest and no reason to assign new counsel. Furthermore, the record indicates that counsel rendered effective assistance by negotiating a favorable disposition in this felony murder case (see People v Ford, 86 NY2d 397, 404 [1995]).
The plea was not rendered involuntary by the court’s failure to mention the surcharges and fees during the allocution (People v Hoti, 12 NY3d 742 [2009]).
Defendant made a valid waiver of his right to appeal, which forecloses his excessive sentence claim. As an alternative holding, we perceive no basis for reducing the sentence. Concur— Andrias, J.E, Nardelli, McGuire, Acosta and DeGrasse, JJ.